ORDER
PER CURIAM.
Lucinda Gander (Defendant) appeals from the trial court’s judgment and sentence imposed following a bench trial, after which the trial court found her guilty of one count of third-degree assault on a law enforcement officer, a misdemeanor, in violation of Section 565.083, and one count of resisting and interfering with arrest, also a misdemeanor, in violation of Section 575.150.1 The trial court sentenced Defendant to two days in jail on each count, to be served concurrently.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. The version of Section 575.150 under which Defendant was charged and convicted was amended by HB 1270 and HB 2032 in 2002 and was reported in RSMo 2002 Cum.Supp. All other statutory citations are to RSMo 2000, unless otherwise indicated. The trial court also found Defendant not guilty of one count of misdemeanor peace disturbance, Section 574.010.